DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
The parties in the above entitled matter set a trial date of January 14, 2010 at a case management conference held on October 6, 2009. Notice of the trial date and exhibit exchange date was sent to the parties on October 6, 2009.
On January 4, 2010, Plaintiff called the court, stating that she might have to cancel the trial because she was "busy with taxes." She further stated that she may want to dismiss her appeal. Court operations personnel asked that she send a written request to withdraw her appeal. As of this date, Plaintiff has failed to submit a written request to withdraw her appeal or reset the trial to a date mutually convenient to the parties and the court.
Exhibits for the trial were due to the court and Defendant 10 days prior to the trial. As of this date, Plaintiff has failed to submit any trial exhibits.
On January 11, 2010, court operations personnel left a voice mail for Plaintiff, stating that because of Plaintiff's verbal communication on January 4, 2010, and her failure to submit exhibits, the court concludes Plaintiff does not plan to appear for trial. The voice mail message for Plaintiff requested her to contact the court immediately, but no later than the end of the *Page 2 
business day, if she planned to continue with the trial. Plaintiff was given the court's main telephone number as well as the direct line of the court operations person making the call. Plaintiff was told a Decision of Dismissal would be issued if the court did not receive any response by close of business, January 11, 2010.
As of the date of this Decision of Dismissal, the court has had no further communication from Plaintiff. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of January 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on January 13, 2010. The Court filed and entered thisdocument on January 13, 2010. *Page 1